Citation Nr: 0304369	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1945 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for benefits based on service connection 
for the veteran's cause of death.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2000, at the age of 77.  The 
immediate cause of death was septicemia due to an infected 
wound in the left thigh and left arm; diabetes was a 
significant condition contributing to death.  

2.  At the veteran's death, he was service-connected for 
gunshot wound to the right thigh with injury to Muscle group 
XII and retained metallic foreign bodies, evaluated 10 
percent disabling.

3.  The fatal wound in the left thigh and left arm is not 
related to service or the service connected wound to the 
right thigh.

4.  Diabetes was not shown in service or in the first post 
service year.

5.  The service-connected gunshot wound to the right thigh 
did not make the veteran less able to resist the fatal wound 
in the left thigh and arm or in any way hasten his death.


CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is claiming entitlement to benefits based on 
service connection for the cause of the veteran's death.  The 
veteran died on July [redacted], 2000, at the age of 77.  The death 
certificate shows that he died at home and not in a hospital 
and there is no indication that an autopsy was performed.  
The immediate cause of death listed on the certificate was 
septicemia due to an infected wound in the left thigh and 
left arm and diabetes was a significant condition 
contributing to death.  

The service medical records were reviewed.  Physical 
examination prior to entry into service found no evidence of 
any disease or injury.  Treatment records show that in August 
1945 the veteran sustained a gunshot wound to the right thigh 
from a bullet.  During service he was also treated for 
malaria.  There are no other findings of injury or disease in 
the service medical records.

Following a VA examination, in July 1954 the veteran was 
granted service connected for residuals of a gunshot wound to 
the right thigh with injury to Muscle group XII and retained 
metallic foreign bodies rated 10 percent disabling.  This 
rating remained in effect until his death in 2000.  There was 
no reference to any injury to the left thigh or arm on VA 
examination in June 1954, and he was never service-connected 
for any other disabilities.

Medical certificates were submitted by the appellant from St. 
Paul's Hospital where the veteran had two periods of 
hospitalization.  In October 1999, he was hospitalized with a 
diagnosis of non-insulin dependent diabetes mellitus in poor 
control, cerebrovascular accident, old and recurrent, and 
complications of a bullet wound to the left thigh and left 
arm.  From March to April 2000 he was hospitalized for 
intramuscular abscess in the left back, diabetes, coronary 
artery disease, and status post cerebrovascular accident.  An 
operation was performed for debridement of intramuscular 
abscess of the left back.  

In a February 2001 letter to the appellant, the RO requested 
additional evidence which would support the claim.  In 
response, the appellant submitted several affidavits from the 
veteran's comrades and from a nurse and midwife who had 
helped care for the veteran.  

A March 2001 joint affidavit from [redacted] and [redacted] 
attested that they were both comrades of the veteran and 
during one of their combat encounters the veteran sustained a 
gunshot wound to the left thigh and left arm.  They further 
stated that they later learned that the veteran was 
hospitalized due to having diabetes and complications of his 
gunshot wound.

A March 2001 statement from M. Baccay, identified as a 
registered nurse at St. Paul Hospital indicates that she was 
on duty the previous year when the veteran was brought to the 
hospital.  She stated that he could barely stand due to a 
wound on his left thigh and arm, which she dressed.

Another March 2001 was received from [redacted], 
identified as a midwife working at a rural health center.  
She states that after the veteran was hospitalized, she 
extended medical services to him by dressing his wounds on 
the thigh and arm. 

In a May 2001 letter, the appellant stated that the veteran 
died at St. Paul Hospital due to the wound at his left leg 
and left arm.  She also stated that the veteran was wounded 
in the left leg and left arm while on a combat operation 
during active service in 1945.

VCAA and the Duty to Notify and Assist

The Board notes that while this appeal was pending, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the appellant was informed of the provisions of 
the VCAA in a letter dated February 2001.  The Board finds 
that she has been provided adequate notice as to the evidence 
needed to substantiate her claim for death benefits.  The 
Board concludes the discussions in the October 2000 rating 
decision, the March 2002 statement of the case (SOC) and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.  VA must also inform the 
appellant which evidence VA will seek to provide and which 
evidence the appellant is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in the February 2001 letter.  The Board 
concludes that VA has complied with all notification 
requirements.

The Board also finds that VA has made all reasonable attempts 
to obtain records of the veteran's treatment relating to the 
cause of his death.  The most recent records of the veteran's 
hospitalization and treatment have been obtained, as well as 
lay statements and statements from persons who treated the 
veteran after his last hospital visit.  VA also afforded the 
appellant an opportunity to provide testimony during a 
hearing, however she has declined this opportunity.  The 
appellant has not identified any further evidence which might 
be relevant to the basis of the denial of the claim.  In this 
case, the Board finds that VA has complied with the duty to 
assist and the duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
the claim.

Legal Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2002).

The primary cause of the veteran's death was septicemia in 
the left thigh and arm.  There is no medical evidence showing 
that this was related to his active service, or to his 
service-connected residuals of a gunshot wound to the right 
thigh.  Although the joint affidavit from the veteran's 
comrades purports to show that the veteran sustained a wound 
to the left thigh and arm while in service, this statement, 
submitted in support of a claim for benefits, is clearly 
contradicted by the contemporaneous medical evidence.  The 
service medical records and all subsequent medical records of 
treatment show that the veteran sustained a gunshot wound to 
the right thigh only.  The wounds to the left thigh and arm 
were sustained many years later, approximately in 1999, as 
shown in the medical evidence from St. Paul Hospital.  As 
such, the joint affidavit from the veteran's comrades is not 
credible.  Additionally, there is no evidence that the 
service connected residuals of gunshot wound to the right 
thigh made the veteran less able to resist the fatal wound in 
the left thigh and arm or acted in any way to hasten his 
death.

For veteran's with qualifying service, diabetes may be 
presumed incurred in service where manifest to a degree of at 
least 10 percent or more within one year from the date of 
termination of service.  See 38 C.F.R. § 3.307, 3.309(a).  
While diabetes was shown in the death certificate as a 
significant condition contributing to the veteran's death, 
there is no evidence that diabetes was present during service 
or manifested to a compensable level in the first post 
service year.  

The Board has considered the appellant's statements regarding 
the etiology of the veteran's fatal conditions, however, this 
is not competent evidence to show that that the cause of the 
veteran's death was service-connected.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2002).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2002).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).  The Board accepts that the veteran 
was in combat.  However, satisfactory evidence, lay or 
otherwise, of a left sided wound during combat has not been 
presented.  During the veteran's lifetime, he never claimed a 
combat wound to the left upper or lower extremity.  Rather, 
there are remote post service and post death statements to 
the effect that he was wounded on the left side during 
service.  The statements are not satisfactory.  Although the 
spouse, CD and VS report that he was wounded on the left side 
in combat, they do not assert that they were with him during 
combat at the time of the injury.  There is no indication 
that the spouse was near the combat area.  CD and VS report 
that they saw him after he was withdrawn.  This is far 
different that witnessing the event.  The Board finds that 
the lay statements are not satisfactory.  The statements are 
inconsistent with the veteran's own statements during his 
lifetime, inconsistent with the service records, inconsistent 
with the initial post service records and inconsistent with 
the veteran's post service claim for benefits.  The Board 
finds that the nature of the remote lay statements are not 
satisfactory within the meaning of 1154 (Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996)) and otherwise not credible.  In 
the alternative, the lay statements and the favorable 
provisions of section 1154 are rebutted by clear and 
convincing evidence consisting of the service records, the 
veteran's own statements after service, the veteran's claim 
for VA benefits, the immediate post service affidavits that 
address the location of the wound and the initial post 
service medical records reflecting a wound  on the right, but 
silent as to a wound on the left.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002).  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

